HAWLEY, District Judge.
The principles involved in this case do not require any extended discussion. It is enough to say that we have examined the entire record as to the facts, and all the legal points raised by appellants, and our conclusions are that the district court did not err in treating the libel as an action to recover damages for breach of a contract, instead of for a tort, as contended for by appellants. And although the learned judge did not state in detail how he arrived at the conclusion that the libelants were entitled to the sum of $70 each, yet we are satisfied that in the light of all the circumstances testified to by the respective witnesses the amount was fair and reasonable, and was fully justified under the law and facts, We therefore adopt the opinion of the district court, as reported in The Belvedere, 100 Fed. 49S, and, upon the reasons therein given, the decree of the district court is affirmed.